Simmons, C. J.
A careful reading- of the facts of this case authorizes us to announce as applicable to them the principles set out in the two headnotes. These principles have been ruled by many cases, among them the following: McDonald v. Ea*4gle & Phenix Mfg. Co., 68 Ga. 839; McGovern v. Columbus Mfg. Co., 80 Ga. 227; Ellington v. Beaver Dam Lumber Co., 93 Ga. 53; Civil Code, § 3830; Stubbs v. Atlanta Mills, 92 Ga. 495; Hoyle v. Excelsior Steam Laundry Co., 95 Ga. 34; Willingham v. Rockdale etc. Co., 101 Ga. 713. These cases discuss thoroughly every element of the present one, and it is unnecessary to do more than refer to them.

Judgment affirmed.


All the Justices concurring.